Contracts; disputes; administrative decision; substantial evidence; painting of White House; proximate cause of premature failure of paint. — Plaintiff seeks review under Wunderlich Act standards, 41 U.S.C. §§321-22 (1976), of a decision of the Interior Board of Contract Appeals denying plaintiffs claim for additional compensation arising from being required to repaint the exterior of the White House after the original application of paint began to blister, crack, and peel 3 weeks after completion. On September 10, 1981, Trial Judge Louis Spector filed a recommended decision (reported in full at 29 CCF ¶81,870) affirming, as supported by substantial evidence, the decision of the Board that the proximate cause of the paint’s failure was the use by plaintiff of a different resin in the paint formula than that which had been certified to the defendant and approved. On April 20, 1982, the court, by order, adopted the recommended decision of the trial judge as the basis for its *913judgment in this case, granted defendant’s motion for summary judgment, denied plaintiffs motion for summary judgment, and dismissed the petition.